Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                               CASE NO.: 1:19-cv-20277-AHS-MCALILEY

   MELISSA COMPERE, ON BEHALF OF HERSELF
   AND OTHERS SIMILARLY SITUATED,

            Plaintiff,

   vs.

   NUSRET MIAMI, LLC,
   d/b/a NUSR-ET STEAKHOUSE
   and NUSRET GOKCE,

            Defendants.

   ___________________________________________/

                            DEFENDANTS’ OMNIBUS MOTION IN LIMINE
                           AND INCORPORATED MEMORANDUM OF LAW

            Defendants, Nusret Miami LLC d/b/a Nusr-Et Steakhouse (“Nusret Miami”) and Nusret

   Gokce (collectively, “Defendants”), by and through their undersigned counsel and pursuant to

   Federal Rules of Evidence 401, 402, and 403, hereby moves in limine for orders to exclude

   introduction of, or argument regarding, the evidence described below. Defendants’ omnibus

   motion is supported by the following points and authorities.

   I.       PROCEDURAL BACKGROUND AND CLAIMS

            Defendant operates the NUSR-ET STEAKHOUSE (“Nusret”), a restaurant located in

   Miami, Florida. Compl. ¶ 4. Plaintiff, who was formerly employed as a Food Runner and Server

   at Nusret, filed the underlying action under the Fair Labor Standards Act (“FLSA”)1 and the

   Declaratory Judgment Act2 to recover wages allegedly owed to her. Plaintiff purports to bring


            1
                29 U.S.C. § 201, et seq.
            2
                28 U.S.C. § 2201, et seq.


   4837-6287-6343.1                                1
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 2 of 12



   this action on behalf of herself and others who she claims were similarly situated employees of

   Defendants.3

            In Count I of the Complaint, Plaintiff alleges that Defendants suffered or permitted her to

   work while not paying her the required minimum wage for hours worked up to forty per week.

   Id. ¶ 42. In Count II, Plaintiff alleges that Defendants violated the FLSA by not paying her the

   required overtime wage for hours worked in excess of forty per week. Id. ¶ 49. In Count III,

   Plaintiff seeks a declaration of rights that “Defendants did not rely on a good faith defense in

   suffering or permitting Plaintiff and those similarly situated to work without being paid an hourly

   wage.” Id. ¶ 57. This is the nature and extent of Plaintiff’s claims against Defendants.

   II.      THE COURT SHOULD PROHIBIT PLAINTIFF FROM DISCUSSING
            IRRELEVANT, CONFUSING, AND PREJUDICIAL ISSUES AT TRIAL

            Despite the narrow questions posed by Plaintiff’s claims, Plaintiff has engaged in

   extensive written and oral discovery regarding topics that have no relevance to the underlying

   claims or defenses, would confuse the issues if presented to a jury, and would cause undue

   prejudice to Defendants if discussed or entered into evidence. More specifically, Defendants

   have reason to believe that Plaintiff will seek to introduce and/or mention and discuss:

   Defendants’ size, wealth, or financial condition; other lawsuits against Defendants; the issue of

   punitive damages; and information relating to menu items and relations between Defendants’

   coworkers. For the reasons set forth below, the Court should prohibit Plaintiff from introducing

   or discussing these topics.

            A.        Legal Standard

            Courts have inherent power “to manage the course of [their] trials,” including the

   granting of appropriate motions in limine. Luce v. United States, 469 U.S. 38, 41 (1984). The

            3
                Compl. ¶ 3.


   4837-6287-6343.1                                  2
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 3 of 12



   purpose of a motion in limine is to allow the Court to rule on issues pertaining to evidence in

   advance of trial in order to avoid delay and ensure an even-handed and expeditious trial. Indiana

   Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004). Where the Court directs

   that certain evidence be excluded, the Court may also instruct counsel to avoid any mention of

   the evidence in question during opening and/or closing statements, during trial, and/or in any

   argument to the jury, and direct counsel to instruct its associates, client, and witnesses to avoid

   making mention of any of the excluded evidence. Benedi v. McNeil-P.P.C., Inc., 66 F.3d 1378,

   1384 (4th Cir. 1995). Advance ruling on unduly prejudicial evidence, or other evidence properly

   excluded, serves the purpose of avoiding the obviously futile attempt to “unring the bell” once

   the evidence is offered and then stricken at trial. McEwen v. City of Norman, Okla., 926 F. 2d

   1539, 1548 (10th Cir. 1991).

            The Federal Rules of Evidence govern the Court’s decision-making process concerning

   motions in limine. “Relevant evidence” is defined as “evidence having any tendency to make the

   existence of any fact that is of consequence to the determination of the action more probable or

   less probable than it would be without the evidence.” Fed. R. Evid. 401. Furthermore, “[a]ll

   relevant evidence is admissible, except as otherwise provided by the Constitution of the United

   States, by Act of Congress, by these rules, or by other rules proscribed by the Supreme Court

   pursuant to statutory authority.” Fed. R. Evid. 402. However, evidence that is not relevant is not

   admissible. Id.

            Even if relevant, evidence may still be excluded “if its probative value is substantially

   outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

   by considerations of undue delay, waste of time, or needless presentation of cumulative

   evidence.” Fed. R. Evid. 403. Evidence is “unfairly prejudicial” for purposes of Rule 403 if it




   4837-6287-6343.1                                 3
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 4 of 12



   unduly tends “to suggest decision on an improper basis, commonly, though not necessarily, an

   emotional one.” Steger v. Gen. Elec. Co., 381 F. 3d 1066, 1079 (11th Cir. 2003) (quoting Fed.

   R. Evid. 403 advisory committee’s notes). “Where evidence is of very slight (if any) probative

   value, it’s an abuse of discretion to admit it if there’s even a modest likelihood of unfair

   prejudice or small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424 (9th Cir.

   1992). Rule 403 also mandates that evidence that creates an undue delay, waste of time, or

   needless presentation of cumulative evidence is properly excluded. See Old Chief v. United

   States, 519 U.S. 172, 180-81 (1997)

            What is relevant to Plaintiff’s claims in this case is whether she worked overtime without

   compensation and whether Defendants knew or should have known of the overtime work. Allen

   v. Bd. of Pub. Educ. for Bibb County, 495 F.3d 1306, 1314-15 (11th Cir. 2007); see also 29

   C.F.R. § 785.11 (interpreting the “suffer or permit to work” requirement to mean that an

   employer violates the FLSA when it “knows or has reason to believe that he is continuing to

   work and the time is working time.”). All other issues should be prohibited at trial.

            B.        The Court Should Exclude Any Mention of Defendants’ Size, Wealth, and/or
                      Financial Condition

            Evidence of Defendants’ wealth is not relevant to determination of the issues and claims

   in this case. See Koufakis v. Carvel, 425 F.2d 892, 902 (2d Cir. 1970) (evidence of wealth

   “which can be taken as suggesting that the defendant should respond in damages because he is

   rich,” is generally inadmissible); Foster v. Crawford Shipping Co., Ltd., 496 F.2d 788, 792 (3d

   Cir. 1974) (new trial granted because of improper remarks regarding the disparity in wealth

   between parties). Courts often recognize that the issue of the finances of a party can distract the

   jury from the real issues in the case. See, e.g., Rush Univ. Med. Ctr. v. Minn. Mining & Mfg.,

   Co., 2009 U.S. Dist. LEXIS 91189, *8 (N.D. Ill. Oct. 1, 2009); Mountain Funding, Inc. v.



   4837-6287-6343.1                                 4
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 5 of 12



   Frontier Ins. Co., No. 01-C-2785, 2004 U.S. Dist. LEXIS 6915, at *7- 9 (N.D. Ill. Apr. 22,

   2004); see also Brough v. Imperial Sterling, Ltd., 297 F.3d 1172, 1178-79 (11th Cir. 2002);

   Whiteley v. OKC Corp., 719 F.3d 1051, 1055 (10th Cir. 1983). Accordingly, the Court must

   exclude any proffered evidence that is not relevant to the issues the jury is asked to decide,

   including, but not limited to, Defendant’s size, wealth and/or financial condition.

            Even assuming, arguendo, that the subject evidence had any possible relevance to the

   issues in this case (which it does not), such evidence nevertheless should be excluded because its

   probative value is substantially outweighed by its prejudicial effect. Federal Rule of Evidence

   403 provides:

                      Although relevant, evidence may be excluded if its probative value
                      is substantially outweighed by the danger of unfair prejudice,
                      confusion of the issues, or misleading the jury, or by
                      considerations of undue delay, waste of time, or needless
                      presentation of cumulative evidence.

   Fed. R. Evid. 403. As detailed above, any inquiry into Defendant’s size, wealth or financial

   condition has no possible relevance to Plaintiff’s claims for overtime pay. As a preliminary

   matter, Defendants have already stipulated to requisite enterprise coverage, obviating any actual

   need to refer to Defendant’s financial status.           Defendant respectfully submits that the

   introduction of other evidence relating to Defendant’s size, wealth, or financial condition would

   confuse the issues and/or mislead the jury. The subject evidence likely would be offered for the

   purpose of demonstrating Defendant’s wealth and would be used to either create an impression

   that Defendant could afford, and, therefore, should be required to pay, a sizable verdict. This

   would serve only to prejudice the jury in its determination of Defendant’s actual legal liability (if

   any) and the calculation of any potential damages.




   4837-6287-6343.1                                   5
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 6 of 12



            Further, introduction of such evidence would unfairly prejudice Defendant. Courts have

   recognized that a comparison of the financial resources of the parties’ wealth unduly prejudices

   parties with assets and undermines “the foundation of the legal system that justice is

   administered to all equally, regardless of wealth or status.” Chapman v. AI Transp., 229 F.3d

   1012, 1039 (11th Cir. 2000) (citing Cherry v. Champion Int'l Corp., 186 F.3d 442, 448 (4th Cir.

   1999)); see also Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (a defendant’s

   ability to pay damages may infect the determination of liability with “a foreign, diverting and

   distracting issue which may effectuate a prejudicial result”).

            To permit Plaintiff to introduce evidence designed primarily to evoke jury prejudice – as

   opposed to having any tendency to prove whether Plaintiffs are entitled to overtime pay – would

   defeat the purpose of Rule 403, and negatively impact Defendant’s ability to receive a fair trial.

   Plaintiff should not be permitted to attempt to divert the jury’s attention from the narrow and

   straightforward issues raised in their pleadings. Any evidence concerning Defendants’ financial

   condition is not probative of these ultimate issues. Rule 403 is specifically designed to prevent

   the introduction of testimony likely to lead the jury to decide the case on an improper basis, and

   the danger of having the case decided on completely irrelevant grounds would be increased,

   without any other legitimate purpose, if evidence related to Defendants’ size, wealth or financial

   condition were admitted. Accordingly, such evidence should be excluded.

            C.        The Court Should Exclude Any Mention Other Lawsuits Against Defendants

            Concurrent with the instant litigation, Plaintiff is prosecuting claims against Defendant

   Nusret Miami for alleged discrimination in violation of the Florida Civil Rights Act in a case

   pending before the United States District Court for the Southern District of Florida, Miami

   Division, styled Melissa Compere v. Nusret Miami, LLC, Case No. 1:20-CV-20640-JEM.




   4837-6287-6343.1                                 6
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 7 of 12



   Similarly, there are other claims presently pending or settled in courts in the State of New York

   and elsewhere, as well as before the National Labor Relations Board (“NLRB”) that have no

   nexus to the Parties, facts, or circumstances here. Indeed, none of the allegations or claims

   contained in those actions or proceedings are relevant to, or should be brought up in the course,

   of the current action.

            Information regarding Plaintiffs’ participation in an untested and unadjudicated

   discrimination or other type of lawsuit or proceeding, or the conduct she contends gave rise to

   such action, is completely irrelevant because the information is not probative as to any issue in

   this case, since such information is completely unrelated to whether Plaintiff is owed wages of

   any kind under the FLSA or any local statutes. Moreover, such evidence does not have any

   tendency to make any material fact in this case more or less probable. Fed. R. Evid. 401; see

   also Johnson v. PS Ill. Trust, 2005 U.S. Dist. LEXIS 28069 (N.D. Ill. 2005) (excluding reference

   to other lawsuits); Estate of Miller v. Ford Motor Co., 2004 U.S. Dist. LEXIS 29846 (M.D. Fla.

   2004) (same); Avondale Indust. V. Tyco Valves & Controls, Inc., 2003 U.S. Dist. LEXIS 20792

   (E.D. La. 2003) (same).

            Likewise, even if evidence of the discrimination allegations were relevant (they are not),

   they should be excluded because the probative value of such evidence is substantially

   outweighed by the danger of unfair prejudice, confusion of the issues, and/or misleading the jury.

   When balancing the probative value of this evidence against its unfairly prejudicial nature

   pursuant to Rule 403, there is no question that the scale weighs heavily in favor of prohibiting all

   reference to the discrimination allegations. It is likely that the introduction of this category of

   evidence will unduly prejudice and/or bias the jury against Defendant and will require the Parties

   to waste time trying to prove and disprove whether Plaintiff’s separation of employment from




   4837-6287-6343.1                                 7
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 8 of 12



   Defendant was wrongful. See In re BankAtlantic Bancorp, Sec. Litig., No. 07-61542-CIV-

   UNGARO, 2011 U.S. Dist. LEXIS 48057, *93 (S.D. Fla. 2011) (trial court affirmed its ruling to

   exclude irrelevant evidence which would have required no less than a “trial within a trial.”).

   Certainly, the inclusion of evidence regarding the discrimination allegations would serve no

   other purpose than to confuse and mislead the jury.

            Consequently, for these reasons, the Court should exclude from trial any reference to the

   discrimination lawsuit or the allegations which Plaintiffs assert gave rise to that action.

            D.        The Court Should Exclude Any Testimony Regarding the Availability or
                      Amount of Liquidated Damages

            It is well-settled that “[t]here is no legal basis to allow parties to refer to liquidated

   damages before the jury.” Gordils v. Ocean Drive Limousines, Inc., No. 12-24358-cv-KING,

   2014 U.S. Dist. LEXIS 140310, *4 (S.D. Fla. Oct. 2, 2014) (citations omitted); see also Dingman

   v. Cart Shield USA, LLC, No. 12-20088-CIV-GOODMAN (Consent Case), 2013 U.S. Dist.

   LEXIS 93551, *4 (S.D. Fla. July 3, 2013) (“there is no legal basis to allow [defendant] to refer to

   liquidated damages at trial”) (citing Eleventh Circuit Civil Pattern Jury Instructions § 4.14 cmt.

   II.B (2013) (“[u]nder the plain language of the [FLSA] statute, [liquidated damages] is a question

   for the court to determine not the jury.”)) (other citations omitted); Palma v. Safe Hurricane

   Shutters, Inc., No. 07-22913-CIV-SIMONTON, 2011 WL 6030073 (S.D. Fla. Oct. 24, 2011)

   (prohibiting parties from referring to liquidated damages at trial); accord Tapia v. Fla. Cleanex,

   Inc., No. 09-21569-CIV-TORRES, 2013 U.S. Dist. LEXIS 188901, *2 (S.D. Fla. Mar. 27, 2013)

   (“Defendants agree that no mention of this subject should be made at trial.”).

            As such, all evidence in this regarded should be excluded at trial and not presented to the

   jury.




   4837-6287-6343.1                                  8
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 9 of 12



            E.        The Court Should Exclude Reference to or Introduction of Newspaper
                      Articles and Other Media Reports

            Federal courts have reached the conclusion that certain media reports lack the necessary

   degree of trustworthiness to be admitted into evidence. See May v. Cooperman, 780 F.2d 240,

   263 (3d Cir. 1985), appeal dismissed, Karcher v. May, 484 U.S. 72 (1987) (Becker, dissenting)

   (“It is not unknown for reporters to stretch some facts or omit others . . . .”)); U.S. Football

   League v. Nat’l Football League, No. 84 CIV. 7484 (PKL), 1986 WL 5803, at *1 (S.D.N.Y. May

   16, 1986) (“Indeed, it is not uncommon for a trial court to summarily reject newspaper articles as

   obvious hearsay.”). Specifically, newspaper articles are “classic, inadmissible hearsay.” See

   United States v. Michtavi, 155 F. App’x 433, 435 (11th Cir. 2005) (citing Dallas County v.

   Commercial Union Assurance Co., 286 F.2d 388, 391–92 (5th Cir. 1961)) (noting that a

   newspaper article is hearsay and in almost all circumstances is inadmissible); Hicks v. Charles

   Pfizer & Co. Inc., 466 F. Supp. 2d 799, 804 (E.D. Tex. 2005) (excluding newspaper articles as

   inadmissible hearsay and improper means to defeat summary judgment); see also Green v. Baca,

   226 F.R.D. 624, 637 (C.D. Cal. 2005) (granting defendant’s motion in limine to exclude two

   newspaper articles as inadmissible hearsay, uncured by any hearsay exception). One district

   court in excluding newspaper articles reasoned that:

                  Newspaper articles are hearsay when offered to prove the truth of
                  the matter asserted. They are not sworn or certified, and the
                  authors are not subject to cross-examination, rendering such
                  articles [inadmissible]. Thus, any statements made or alluded to in
                  newspaper articles ordinarily cannot be considered as evidence . . .
                  .
   Id. at 804–05 (internal citations omitted) (emphasis added); see also United States v. Baker, 432

   F.3d 1189, 1211–12 (11th Cir. 2005) (finding Miami Herald articles were inadmissible hearsay

   when offered to prove truth of the matter asserted therein).

            “Even when the actual statements quoted in a newspaper article constitute nonhearsay, or



   4837-6287-6343.1                                 9
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 10 of 12



   fall within a hearsay exception, their repetition in the newspaper creates a hearsay problem.

   [S]tatements in newspapers often constitute double hearsay.” Baca, 226 F.R.D. at 637–38. A

   newspaper article or other news media that contains hearsay within hearsay is inadmissible

   solely on those grounds. United States v. Fennell, 381 F. Supp. 2d 1312, 1314 (D. N.M. 2005)

   (finding newspaper articles constituted inadmissible hearsay and did not relate to the subject

   matter of the suit because the content was too general).

            In order for hearsay statements contained within a newspaper article to be admissible

   under the Residual Exception to the Hearsay Rule, the statement must be more probative on the

   point for which it is offered than any other evidence which the proponent can procure through

   reasonable efforts. See Fed. R. Evid. 807; see also KMS Restaurant Corp. v. Wendy’s Intern.,

   Inc., 194 F. App’x 591, 600–01 (11th Cir. 2006). Rule 807 “permits admission of hearsay if it is

   particularly trustworthy; it bears on a material fact; it is the most probative evidence addressing

   that fact; its admission is consistent with the rules of evidence and advances the interests of

   justice; and its proffer follows adequate notice to the adverse party.” United States v. Rodriguez,

   218 F.3d 1243, 1246 (11th Cir. 2000).

            Here, Defendant expects that Plaintiffs will seek to introduce or refer to various

   newspaper articles that have been published by newspaper or other online media outlets, none of

   which would fall within any proper exception to the rule against hearsay evidence.            The

   information contained in those articles does not constitute direct evidence of wrongdoing, lacks

   verification, and does not relate to the specific issues pending before the Court. As such, the

   information is not only unreliable, but prejudicial to Defendant’s position in this matter and

   confusing to the jury such that it should be wholly excluded. See Fed. R. Evid. 403.




   4837-6287-6343.1                                10
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 11 of 12



            Finally, while such evidence has no place at trial in this matter, Defendant asserts that

   questions regarding whether a potential juror has seen media reports referring to this action or

   the Parties thereto are proper for purposes of voir dire. Defendant has the right to know whether

   any potential juror’s line of thinking has been tainted by prejudicial or inflammatory media

   coverage. Exercising this right in the course of voir dire, however, does not provide a basis for

   admission at trial.

            F.        The Court Should Exclude Any Testimony Regarding the Chef, Menu, or
                      Interactions Between the Chef and Other Employees

            During the course of discovery, Plaintiff’s counsel deposed Defendant’s chef regarding

   why specific items were contained on the menu, certain interactions that he may have had with

   other employees, and his overall demeanor without regard to whether such information had any

   relevance to the underlying claims and defenses in this matter and without regard to whether

   such testimony spoke to the chef’s propensity for truthfulness. Instead, the testimony was

   intended to confuse the issues, embarrass the chef, and embarrass the restaurant. In fact, none of

   the testimony spoke to any of the FLSA-related issues presented in this matter. Such testimony,

   which is clearly embarrassing, prejudicial, misleading, and irrelevant, should not be presented to

   the jury. See Fed. R. Civ. P. 403.

            G.        The Court Should Exclude Any Mention of Motions in Limine

            Plaintiff should not be permitted to refer to the fact that Defendants have filed the instant

   Omnibus Motions in Limine. Any such reference should be excluded as irrelevant, overly

   prejudicial, and/or not dispositive of the issues in this case. See Fed. R. Evid. 401-403.

            WHEREFORE, Defendants respectfully request this Court enter an order: (1) precluding

   Plaintiff from introducing or engaging in argument regarding the areas identified herein; and (2)

   grant such further relief as the Court deems just and proper.



   4837-6287-6343.1                                  11
Case 1:19-cv-20277-AHS Document 170 Entered on FLSD Docket 04/20/2020 Page 12 of 12



                        CERTIFICATE OF GOOD FAITH CONFERENCE

            Pursuant to Local Rule 7.1(a)(3)(B), the undersigned hereby certifies that Counsel for

   Defendant conferred with counsel for Plaintiffs by e-mail regarding the relief requested herein,

   and Plaintiff does not agree to the relief.

                                                 Respectfully submitted,

   Dated: April 20, 2020                          Lewis Brisbois Bisgaard & Smith LLP
                                                  110 SE 6th Street, Suite 2600
                                                  Fort Lauderdale, Florida 33301
                                                  Telephone: 954.728.1280
                                                  Facsimile: 954.728.1282

                                             BY: s/ Jonathan A. Beckerman
                                                Jonathan A. Beckerman, Esq.
                                                Florida Bar No. 568252
                                                E-mail: Jonathan.Beckerman@lewisbrisbois.com
                                                Miguel A. Morel, Esq.
                                                Florida Bar No. 089163
                                                E-mail: Miguel.Morel@lewisbrisbois.com
                                                Christopher T. Perré, Esq.
                                                Florida Bar No. 123902
                                                E-mail: Christopher.Perre@lewisbrisbois.com

                                                 Counsel for Defendants



                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 20th day of April 2020, the foregoing document is

   beign served on all counsel of record via transmission of Notices of Electronic filing generated

   by the CM/ECF or in some other authorized manner fort hose counsel or parties who are not

   authorized to receive electronically Notices of Electronic Filing.


                                                         BY: s/ Jonathan A. Beckerman
                                                            Jonathan A. Beckerman, Esq.




   4837-6287-6343.1                                 12
